DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 21, “RF” lacks basis for comparison because it seems like DC sputtering is being utilized.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan et al. “Pulsed DC magnetron sputtered Al2O3 films and their hardness”, Surface & Coatings Technology 202 (2007) 920-924 in view of Wang et al. “Tribological and optical properties of crystalline and amorphous alumina thin films grown by low-temperature reactive magnetron sputter deposition”, Surface and Coatings Technology 146 -147 (2001) 189-194, Toki (JP 04-160144), Billard et al. “Interest of Pulsed and Modulated dc Discharges for Depositing Insulating Compounds by Reactive Magnetron Sputtering”, Journal de Physique III, EDP Sciences, 1996, 6(9), pp. 1181-1187, Worhoff et al., “Optimization of Low-Less A1203 Waveguide Labrication for Application in Active Integrated Optical Devices”, ECS Trans. 3 17 pp. 17-26 (2006) and 
Jameson et al. “Dielectric relaxation study of hydrogen exposure as a source of two-level systems in Al2O3”, Journal of Non-Crystalline Solids, 357(2011) 2148-2151.
INDEPENDENT CLAIMS 1, 9:
	Regarding claims 1, 9, Sridharan et al. teach a method for producing a sputtered aluminum oxide (Al2O3) thin film having a reduced density of two-level tunneling system comprising placing a substrate into a sputtering chamber having an Al-containing target therein -8 Torr, controlling the substrate temperature in the chamber to maintain a predetermined substrate temperature between 300 degrees C and 800 degrees C; sputtering Al from the target onto the substrate while flowing Ar and O2 gases into the chamber at the predetermined flow rate ratio under a gas pressure and DC power, the sputtering of the Al and the flowing of the Ar and O2 gases continuing for a predetermined time to form a stoichiometric amorphous Al2O3 film having a predetermined thickness on the substrate; wherein the substrate temperature, gas pressure, and RF power are configured to cause the stoichiometric amorphous  Al2O3 film to be deposited at a predetermined rate and predetermined temperature that produces a predetermined reduced density of TLS in the Al2O3.  (Page 921 – experimental; Pages 921, 922 – results; Figs. 4, 5; The film is amorphous.  The film is stoichiometric because of the ratios of Al and O in the film. i.e. 2:3)
	When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product. See MPEP 2112.01.  In other words, the Al2O3 film produced by the prior art with the same or substantially identical process required by the claims necessarily possesses the characteristics of the claimed product.  In this case the claimed density.
	The difference between Sridharan et al. and claims 1, 9 is that:
while a sputtering shutter in the chamber is closed, flowing argon (Ar) gas into the chamber at a first predetermined controlled gas pressure and applying a first predetermined DC power for a first predetermined time to backsputter the Al-containing target in the chamber is not discussed,

sputtering at the predetermined flow rate ratio and under the second predetermined gas pressure and the second predetermined DC power is not discussed, 
utilizing the Al2O3 for a superconducting quantum circuit is not discussed.
Regarding while a sputtering shutter in the chamber is closed, flowing argon (Ar) gas into the chamber at a first predetermined controlled gas pressure and applying a first predetermined DC power for a first predetermined time to backsputter the Al-containing target in the chamber (Claims 1, 9) and Regarding while the sputtering shutter in the chamber is still closed, flowing Ar and oxygen gases having a predetermined flow rate ratio into the chamber at a second predetermined gas pressure and applying a second predetermined DC power for a second predetermined time to presputter the Al-containing target in the chamber (Claim 1), Toki teaches initially presputtering with Argon a metal target and then presputtering utilizing Argon and Oxygen the metal target. A shutter is then opened and a metal oxide film is deposited utilizing Argon and Oxygen. (See Abstract; Machine Translation)
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Sridharan et al. by presputtering as taught by Toki because it allows for stably producing dielectric films.
With regards to the DC utilized in the back sputtering step and the presputtering step, Billard et al. teach utilizing DC for Argon backsputtering (i.e. presputtering). (Page 1182) Worhoff et al. teach utilizing DC for Argon and Oxygen presputtering. (Page 18, Table 1)

Regarding sputtering at the predetermined flow rate ratio and under the second predetermined gas pressure and the second predetermined DC power (Claims 1, 9), Worhoff et al. teach utilizing the same process conditions for sputtering and presputtering. The shutter is removed for the sputtering process to deposit the films. (See Page 18, Table 1)
Regarding utilizing the Al2O3 for a superconducting quantum circuit or bit (Claims 1, 9), Jameson recognize that amorphous aluminum oxide can be used in a quantum bit.  (See page 2148)
DEPENDENT CLAIM 2:
	Regarding claim 2, Sridharan et al. teach wherein the chamber is evacuated to a base chamber pressure of about 7*10-8 Torr.  (Page 921 – experimental)
DEPENDENT CLAIM 5:
The different not yet discussed is wherein the substrate is maintained at a temperature of about 500 degrees C.
Regarding claim 5, Sridharan et al. teach depositing amorphous films  at 500 degrees C.  (Page 921 – experimental; Pages 921, 922 – results; Figs. 4, 5)
DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the target is backsputtered by flowing Ar gas at a flow rate of 25 seem under a gas pressure of 20 mTorr and a DC power of 10W.
Regarding claim 6, Worhoff et al. in Table 1 shows Ar flowrates and pressures close to Applicant’s flowrates for pre-sputter and sputter conditions. Worhoff et al. at page 18 teach DC power can be controlled up to 500 W which encompasses Applicant’s DC power range.
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the target is presputtered for 5 minutes in Ar and 02 gas flows at 45 and 10 seem, respectively, under a pressure of 3 mTorr and a DC power of 200W.
Regarding claim 7, Worhoff et al. teach the same processing conditions can be used as the presputtering conditions. The presputtering lasts 5 minutes. (See Page 18) Billard et al. teach utilizing gas flow rates the same or identical or close and adjustable as Applicant’s, the pressure the same and DC power the same as Applicant’s. (See Billard et al. page 1183)
DEPENDENT CLAIM 8:
The difference not yet discussed is wherein the Al from the target is deposited on the substrate under Ar and 02 gas flows at 45 and 10 seem, respectively, under a pressure of 3mTorr and a DC power of 200W to produce the a-A1203 thin film on the substrate.
Regarding claim 8, Billard et al. teach utilizing gas flow rates the same or identical or close and adjustable as Applicant’s, the pressure the same and DC power the same as Applicant’s. (See Billard et al. page 1183)
DEPENDENT CLAIM 10:
	The difference not yet discussed is wherein the superconducting quantum bit is a Josephson junction.
	Regarding claim 10, Jameson et al. teach that the aluminum oxide being utilizing in qubits.  (Page 2148 – Introduction)
The motivation for utilizing the features of Wang et al. is that it allows for producing wear coatings. (See Abstract)

The motivation for utilizing the features of Billiard et al. is that it allows producing films with excellent physical qualities. (See Abstract)
The motivation for utilizing the features of Warhoff et al. is that it allows for clean targets to produce aluminum oxide films. (See Page 18)
The motivation for utilizing the features of Jameson et al. is that it allows producing superconducting elements.  (Page 2148 – Introduction)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Sridharan et al. by utilizing the features of Wang et al., Toki, Billard et al., Warhoff et al. and Jameson et al. because it allows for cleaning targets for producing stable films with excellent physical qualities such as wear and allows for producing superconducting elements.
Response to Arguments
Applicant's arguments filed November 25, 2020 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach the production of amorphous aluminum oxide at the claimed temperature range, it is argued that Sridharan et al. teach depositing amorphous aluminum oxide at 500 degrees C and by controlling various variables including DC power to the target, RF bias to the substrate, and argon and oxygen partial pressures.  Fig. 4 of Sridharan et al. for example shows depositing amorphous aluminum oxide on the substrate at 500 degrees with a RF bias of 50 W and -30V applied to the substrate.  Points “a” denote amorphous.  
2O3 as amorphous.  The ratio of 2:3 indicates stoichiometry.  Fig. 4 of Sridharan et al. for example shows depositing amorphous aluminum oxide on the substrate at 500 degrees with a RF bias of 50 W and -30V applied to the substrate.  Points “a” denote amorphous.  When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product. See MPEP 2112.01.  In other words, the Al2O3 film produced by the prior art with the same or substantially identical process required by the claims necessarily possesses the characteristics of the claimed product.  In this case the characteristic being the claimed density.  The prior art also recognizes utilizing amorphous aluminum oxide in superconducting devices as well.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 12, 2021